DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 9/9/2019. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,13,17,19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 105744560; Liu hereinafter, [with English translation citations].
Regarding claim 1:
Liu discloses an electronic device for wireless communications, comprising: 
number of base stations within a certain range…user experience rate requirements}; see figures; para 14-18; para 282 {predetermined number of base stations are selected as serving base stations for the UE in the cooperation area}; para 237-247 [access points in area];para 287); and 
determine, based on the cooperation range, an access points cooperation set of the user, wherein an access point in the access points cooperation set is allocated to the user to perform cooperative transmission (para 188-189; para 239 {cooperation area Determine the cooperation set for each UE}; para 245-para 281; and see throughout the disclosure). 
Regarding claim 17:
Liu discloses all of the subject matter as described above for claim 1, and claim 17 is rejected under the teachings of prior art with similar rationale. 
Regarding claim 19:
Liu discloses all of the subject matter as described above for claim 1, and further discloses determine where the UE is located for cooperation area (para 21,80), and management apparatus (para 194 [centralized high level node]) thus claim 19 is rejected under the teachings of prior art with similar rationale. 
Regarding claim 5:

Regarding claim 13:
Liu discloses all of the subject matter as described above and the access points comprise base stations and/or mobile base stations within a predetermined range around the user (para 282 {predetermined number of base stations are selected as serving base stations for the UE in the cooperation area}; and throughout).  
  
Allowable Subject Matter
Claims 2-4,6-12,14-16,18,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631